Citation Nr: 1548404	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-33 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for a generalized anxiety disorder, since October 29, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran had active duty with the United States Army from October 1951 to September 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 18, 2009, rating decision, notice of which was mailed on October 1, 2009, by the New Orleans, Louisiana, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which implemented an August 2009 Board grant of service connection for generalized anxiety disorder.  The RO assigned an initial 30 percent evaluation effective from November 8, 2002, and a 50 percent evaluation from October 29, 2008.

In September 2014, the Veteran testified at a hearing held before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is associated with the claims file.  

In November 2014, the Board granted an increased 50 percent rating for the period prior to October 29, 2008, and remanded the rating thereafter for additional development.  The RO implemented the grant in an August 2015 rating decision, and completed the remand directives with regard to the evaluation stage remaining on appeal.  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has asserted under questioning at his hearing that while he is not employed, such is due to retirement.  He may not be able to go back to work if given the option, but that is not attributed to his psychiatric disability.  He cited his physical problems; no TDIU claim has been inferred.


FINDING OF FACT

Since October 29, 2008, the service-connected psychiatric disability has been manifested by no worse than occupational and social impairment with reduced reliability and productivity due to such symptoms as nightmares, sleep disturbances, hyperstartle responses, anxiety and depression, marital difficulties, emotional lability, and social isolation.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for a generalized anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for generalized anxiety disorder.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration; his benefits are based on retirement and age.  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in October 2008, September 2010, and October 2015; the examiners made all clinical findings necessary to application of the rating criteria.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication purposes.

At the Veteran's September 2014 hearing, the undersigned discussed in detail the elements of the claim on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides that where a mental condition results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating is assigned. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

At the October 2008 VA examination, the Veteran reported that he had been married for 42 years; he and his wife fought, but he provided few details.  She stayed with their daughter, and he was unable to contact her too frequently.  He had friends, but rarely saw them.  With good days and bad days, the Veteran was lonely and not very active.  He did go for walks.  The Veteran reported nightmares and insomnia, and took medications for sleep.  He startled easily and was sad each day; he cried easily.  The Veteran worried about money and other things in general, but denied panic attacks.  He often felt worthless and hopeless, but denied suicidal ideation.  Thought content and processes were unremarkable, and the Veteran communicated clearly and was well oriented.  He was easily distracted.  Behavior was appropriate, and impulse control was intact.  No violent episodes were reported, and the Veteran could maintain personal hygiene.  He did feel people followed him sometimes, and would have to look, but no obsessional behaviors or routines were demonstrated.  Memory was mildly impaired.  A Global Assessment of Functioning (GAF) score of 51 was assigned, based mainly on the Veteran's inability to drive since an accident in Korea; the limitation was not physical.

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV) at 32).  A score of 21 to 30 indicates that behavior is considerably influenced by hallucinations or delusions OR there is serious impairment in communication or judgment OR the ability to function in almost all areas is seriously impaired.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The Veteran was again examined in September 2010; the examination was focused on assessing him for posttraumatic stress disorder (PTSD), but included discussion of his mental health symptomatology.  The Veteran stated that he was taking medication for "his nerves," but it did not always help.  He reported that he was irritable, and at times got angry with his family, which was affecting his marriage.  On interview, he was attentive and cooperative, with an anxious mood; he was also restless.  No disturbances of thought content or processes were evident.  He slept for just a few hours a night, and awakened frequently.  As a result he was fatigued during the day.  The Veteran denied hallucinations and panic attacks, and reported no inappropriate behavior or episodes of violence.  His impulse control was fair.  He also denied suicidal or homicidal thoughts.  The Veteran reported that his startle reflex was exaggerated, and he was hypervigilant and had trouble concentrating.  He had disturbing and intrusive thoughts of events in Korea, though he did not meet the diagnostic criteria for PTSD.  A GAF score of 55 was assigned for generalized anxiety disorder.

A treating doctor in August 2011 stated that the Veteran had nightmares, insomnia, extreme anxiety, depressed mood, irritability, tearfulness, and hypervigilance and jumpiness.  VA outpatient records show that the Veteran has received regular, if infrequent, care for his mental health complaints.  Most of these appointments involved medication management, though examiners indicated that the Veteran did not seem as compliant as he reported, based on the rate of refill of prescriptions.  In August 2010, he reported exacerbation of depression.  By June 2012, he stated that such had generally resolved, but he still felt jumpy and anxious.  He got along well with his family, but isolated from others due to anxiety.  In April 2013, the Veteran called the medical center and stated that he was going to "jump from a bridge."  He was referred to the suicide prevention coordinator, but the Veteran stated adamantly that he had no intention or plan to hurt himself.  He stated that this was just something he said to express his frustration, and he was not feeling well after a reaction to some medication.  His wife was contacted, and she reported that he made such statements all the time, and she indicated she was not concerned.  An appointment for in-person follow up was made for the next day, but the Veteran failed to report.  When he was called to verify his health, he was calm and relaxed, and stated that he was much better.  He again denied any true suicidal ideation or intent.

The Veteran testified in September 2014 that he would sometimes cry at things on television.  He stated he got along with his wife, and did things with friends, though not many visited him at home.  He walked daily and would take the bus to the grocery store.  He saw VA doctors for medication infrequently, but regularly.  At times he felt "very, very" nervous and grew restless or overactive.  He had nightmares, and sometimes thought people were following him.  He denied any thoughts of hurting himself.  

At the most recent, October 2015 hearing, the examiner noted that a diagnosis of an anxiety disorder, and not PTSD, was still warranted.  She also noted that while the Veteran did suffer a traumatic brain injury and had been service connected for such, none of the signs, symptoms, and impairments reported by her was attributable to such.  The Veteran remained married, and lived with his wife.  Their relationship was "all right."  He kept in touch with his siblings, but had no close friends.  Most of his time was spent at home.  He did go out shopping with his wife and daughter on occasion.  The Veteran reported that he continued to take medication, but VA records showed that the prescriptions had not been refilled for months.  He had trouble falling and staying asleep.  The Veteran stated he had nightmares a few times a week, but did not recall the content.  He would wake upset or sweaty, and cried in response to sad movies.  He denied being irritable, but did state that he would jump in response to loud noises.  He denied trouble concentrating, as well as excessive worry; he worries about his family, but not excessively.   He did state that he often felt that people were following him; this was more akin to hypervigilance than paranoia, in the examiner's opinion.  He felt "jumpy" and displayed psychomotor agitation.  The Veteran denied suicidal or homicidal ideation, but had occasional feelings of worthlessness.  No GAF score was assigned, but the examiner opined that the Veteran met the criteria for a 30 percent evaluation of his anxiety disorder.

Review of the evidence since October 29, 2008, reveals that no evaluation in excess of 50 percent is warranted.  The Veteran has consistently and adamantly denied suicidal ideation, and he at all times has been able to communicate well and demonstrate a clear thought process.  While he is anxious, it does not interfere with his ability to function independently; he reports he goes shopping and to church when possible.  He does isolate at times and can be irritable, but he maintains appropriate behavior and has not been violent.  Records reflect he has repaired his relationship with his wife, as they again live together, and he has reported that he interacts with other on the bus or at the store, though these people may not be close friends.  He continues to care for himself and perform his daily routine.  

Simply put, the Veteran demonstrates no symptoms consistent with the type required for an increased 70 percent rating.  He does have reduced reliability and productivity, but heightened impairments, as with the acute exacerbation in April 2013, appear few and far between.  Deficiencies in most areas of his life are not shown due to his mental health disorder.  An initial evaluation in excess of 50 percent for a generalized anxiety disorder since October 29, 2008, is not warranted.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  Second, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.  If both prongs are met, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  Such is not applicable here, as all complaints are accounted for by specific diagnoses.

The applicable criteria fully contemplate the Veteran's complaints of nightmares, anxiety, sleep disturbances, depression, hypervigilance, and difficulty with relationships.  In many instances these are among the examples listed as part of the criteria; however, even where not specified, the criteria are based on symptoms "such as" those listed.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Veteran has not reported any sign or symptom so beyond those listed that it would not be considered.  Extraschedular evaluation is not warranted.


ORDER

An initial evaluation in excess of 50 percent for a generalized anxiety disorder since October 29, 2008, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


